Citation Nr: 1034964	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-35 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for internal 
derangement of the right knee, post operative with degenerative 
joint disease. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for acute coronary 
syndrome, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1967 to June 1969.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  Jurisdiction over the claims folder is 
currently held by the Wichita, Kansas RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During a September 2008 VA orthopedic examination, the Veteran 
reported that he had been in receipt of benefits from the Social 
Security Administration (SSA) since August 2008 due to his heart 
and osteoarthritis.  The claims file does not reflect that any 
attempt has been made to obtain medical records from the SSA.  
Efforts to obtain medical documentation from SSA are required in 
this case, pursuant to 38 C.F.R. § 3.159(c)(2).  See also Baker 
v. West, 11 Vet. App. 163, 139 (1998).  

The Veteran contends that service connection is warranted for 
hypertension as it was incurred during active duty service.  He 
specifically contends that high blood pressure was recorded 
during service and he was treated for hypertension soon after his 
discharge from active duty.  While service records do not contain 
a diagnosis of hypertension, the Veteran's blood pressure was 
measured as 138/86 at his induction examination in January 1967 
and as 137/88 at his separation examination in May 1969.  
Moreover, after service, his blood pressure was measured as 
148/110 at the VA examination in October 1970, a little more than 
a year after the Veteran's discharge from active duty.  Based on 
the Veteran's blood pressure readings at separation and soon 
after discharge, the Board finds that a VA examination is 
necessary to determine the nature and etiology of any current 
hypertension and cardiac disabilities.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain records related to the Veteran's 
benefits from the SSA.

2.  Schedule the Veteran for a VA 
examination.  The claims folder or copies of 
relevant evidence from the claims folder, 
and a copy of this remand must be made 
available to and be reviewed by the 
examiner.  

After examining the Veteran and reviewing 
the claims folder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (a probability of 50 
percent or greater) that any diagnosed 
hypertension and/or heart condition is 
etiologically related to the Veteran's 
active duty service, to include whether the 
conditions had their onset during such 
service. 

If the examiner determines that the 
Veteran's hypertension is etiologically 
related to service, an opinion should also 
be provided as to whether it is at least as 
likely as not (a probability of 50 percent 
or greater) that any diagnosed heart 
condition was caused OR aggravated by the 
Veteran's hypertension.  

If the examiner finds that the Veteran's 
heart condition is aggravated by his 
hypertension, an opinion should be provided 
as to extent of aggravation, expressed as a 
percentage value, if possible. 

3.  Readjudicate the claims on appeal.  If 
the benefits sought on appeal remain denied, 
provide the Veteran and his representative a 
supplemental statement of the case and allow 
the appropriate time period for a response 
before returning the claims folder to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


